Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 13, 2018

                                       No. 04-17-00375-CR

                               Charles D. TUTTOILMONDO Jr.,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 2246
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
Panel:          Karen Angelini, Justice
                Luz Elena D. Chapa, Justice
                Irene Rios, Justice

       The trial court’s request for an extension of time to file the written findings is granted.
We order the trial court to make its written findings not later than September 24, 2018, and
order the clerk of the trial court to file the findings and conclusions with this court in a
supplemental record not later than September 26, 2018.

         Entered on this 13th day of September, 2018.

                                                            PER CURIAM
Attested to: ________________________
               Keith E. Hottle,
               Clerk of Court